UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 333-85850 Bragg Capital Trust (Exact name of registrant as specified in charter) 1031 South Caldwell Street, Suite 200 Charlotte, North Carolina 28203 (Address of principal executive offices)(Zip code) Steven Scrugs 1031 South Caldwell Street, Suite 200 Charlotte, North Carolina 28203 (Name and address of agent for service) Copies to: Tanya L. Goins Thompson Hine LLP 1treet, NW, Suite 700 Washington DC 20036 Registrant's telephone number, including area code: (704) 714-7711 Date of fiscal year end: May 31 Date of reporting period: July 1, 2013 – June 30, 2014 Item 1. Proxy Voting Record QRSVX American Safety Insurance Holdings LTD Ticker Symbol: ASI CUSIP G02995101 Record Date: 07/15/2013 Meeting Date: 08/26/2013 Proposal # Proposal Vote Author MRV VsMgmt 1 Approve & adopt agreement & plan of merger, among Fairfax Financial Holdings Ltd, Fairfax Bermuda Holdings Ltd, & the company, including the Bermuda Merger FOR ISSUER FOR WITH 2 Approve adjournment or recess of the special meeting, if necessary or appropriate in the view of the chairman of the special meeting, to allow the board to solicit addt'l proxies in favor of the proposal to approve & adopt the merger agreement & to approve the merger if there are not sufficient votes at the time of such adjournment FOR ISSUER FOR WITH 3 Approve, on a non-binding, advisory basis, the agreements or understandings with, and items of compensation payable to, or which may become payable to, the company's named executive officers that are based on or otherwise relate to the merger FOR ISSUER FOR WITH Atrion Corporation Ticker Symbol: ATRI CUSIP Record Date: 03/26/2014 Meeting Date: 05/22/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Battat, Spaulding FOR ALL ISSUER FOR ALL WITH 2 Ratify appt of Grant Thornton as accountants for 2014 FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH The Cato Corp Ticker Symbol: CATO CUSIP Record Date: 03/24/2014 Meeting Date: 05/20/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Directors Henson, Kennedy FOR ISSUER FOR WITH 2 Non-binding vote on exec compensation FOR ISSUER FOR WITH 3 Ratify selection of PriceWaterhousecoopers LLP as independent auditor for FY ending 1/31/15 FOR ISSUER FOR WITH CSG Systems International, Inc Ticker Symbol: CSGS CUSIP Record Date: 03/28/2014 Meeting Date: 05/22/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Barnes, Hughe, Smith FOR ALL ISSUER FOR ALL WITH 2 Vote on exec compensation FOR ISSUER FOR WITH 3 Approve amendment to increase number of shares authorized under amended and restated 2005 stock incentive plan FOR ISSUER FOR WITH 4 Ratify appt of KPMG as accounting firm for FY 2014 FOR ISSUER FOR WITH Cubic Corporation Ticker Symbol: CUB CUSIP Record Date: 12/18/2013 Meeting Date: 02/18/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect: Zable, Blakley, Boyle, Guiles, Sullivan, Warner FOR ALL ISSUER FOR ALL WITH 2 Approve exec comp FOR ISSUER FOR WITH 3 Confirm Ernst & Young LLP as ind public accts for FY 2014 FOR ISSUER FOR WITH Darling International Inc Ticker Symbol: DAR CUSIP Record Date: 10/21/2013 Meeting Date: 11/26/2013 Proposal # Proposal Vote Author MRV VsMgmt 1 Approve amendment to restated certificate of incorporationto increase total number of shares of common stock, par value $0.01, from 150,000,000 to 250,000,000 FOR ISSUER FOR WITH Elect Stuewe FOR ISSUER FOR WITH Elect Albrecht FOR ISSUER FOR WITH Elect Ewing FOR ISSUER FOR WITH Elect Kloosterboer FOR ISSUER FOR WITH Elect Macaluso FOR ISSUER FOR WITH Elect March FOR ISSUER FOR WITH Elect Urbut FOR ISSUER FOR WITH 2 Proposal to amend restated cert of inc, as amended, to change corp name from Darling International Inc. to Darling Ingredients Inc FOR ISSUER FOR WITH 3 Ratify appt of KPMG as accounting firm for FY ending 01/03/2015 FOR ISSUER FOR WITH 4 Vote on exec compensation FOR ISSUER FOR WITH Ducommun Incorporated Ticker Symbol: DCO CUSIP Record Date: 03/17/2014 Meeting Date: 05/07/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Baldridge, Berenato, Paulson FOR ALL ISSUER FOR ALL WITH 2 Vote on exec compensation FOR ISSUER FOR WITH 3 Ratify Pricewaterhousecoopers as accountants FOR ISSUER FOR WITH Delta Apparel Inc Ticker Symbol: DLA CUSIP Record Date: 09/13/2013 Meeting Date: 11/07/2013 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect: Cochran, Cortez, Gatewood, Gogue, Humphreys, Peterson, Rudy, Staton FOR ALL ISSUER FOR ALL WITH 2 Vote on exec compensation FOR ISSUER FOR WITH 3 Ratify appt of Ernst & Young LLP as ind reg public acctg firm FOR ISSUER FOR WITH Digimarc Corporation Ticker Symbol: DMRC CUSIP 25381B101 Record Date: 03/06/2014 Meeting Date: 04/30/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Davis, Miller, Richardson, Smith, Whitney FOR ALL ISSUER FOR ALL WITH 2 Ratify appt of KPMG as accounting firm for YE 12/31/2014 FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH 4 Approve 2008 incentive plan as amended FOR ISSUER FOR WITH DST Systems Inc Ticker Symbol: DST CUSIP Record Date: 03/20/2014 Meeting Date: 05/13/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Bleil, Clark FOR ALL ISSUER FOR ALL WITH 2 Ratify audit committee's selection of Pricewaterhousecoopers FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH 4 Proposal re: separation of chairman of the board and ceo positions AGAINST SHAREHOLDER AGAINST WITH 5 Proposal re: majority vote for director elections AGAINST SHAREHOLDER AGAINST WITH 6 Proposal re: repeal of classified board of directors FOR SHAREHOLDER NONE Endurance Specialty Holdings LTD Ticker Symbol: ENH CUSIP G30397106 Record Date: 03/21/2014 Meeting Date: 05/21/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Baily FOR ISSUER FOR WITH 1b Elect Barham FOR ISSUER FOR WITH 1c Elect Barnes FOR ISSUER FOR WITH 1d Elect Bolinder FOR ISSUER FOR WITH 1e Elect Charman FOR ISSUER FOR WITH 1f Elect Fleming FOR ISSUER FOR WITH 1g Elect Moore FOR ISSUER FOR WITH 1h Elect Spass FOR ISSUER FOR WITH 2 Appoint Ernst & Young as accounting firm for YE 12/31/2014 and authorize BoD to set remuneration FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH Hill Top Holdings Inc Ticker Symbol: HTH CUSIP Record Date: 04/08/2014 Meeting Date: 06/11/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Anderson, Bobbitt, Bolt, Brinkerhoff, Cummings, Feinberg, G. Ford, J. Ford, Green, Hay, Hill, Huffines, Lewis, Littlefair, Nichols, Robinson, Russell, Sherman, Taylor, Webb, White FOR ALL ISSUER FOR ALL WITH 2 Vote on exec compensation FOR ISSUER FOR WITH 3 Ratify appt of Pricewaterhousecoopers as accounting firm for 2014 FY FOR ISSUER FOR WITH Hurco Companies Inc Ticker Symbol: HURC CUSIP Record Date: 01/13/2014 Meeting Date: 03/13/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect: Cruickshank, Doar, James, Mazza, Niner, Porter, Sivanesan, Strackbein FOR ALL ISSUER FOR ALL WITH 2 Vote on exec comp FOR ISSUER FOR WITH 3 Appoint Ernst & Young LLP as ind reg public acct for FY FOR ISSUER FOR WITH MGE Energy Inc Ticker Symbol: MGEE CUSIP 55277P104 Record Date: 03/14/2014 Meeting Date: 05/20/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Millner, Dewey, Stolper FOR ALL ISSUER FOR ALL WITH 2 Ratify Pricewaterhousecoopers for FY 2014 FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH 4 Approve amendment to increase number of authorized shares of common stock FOR ISSUER FOR WITH Piedmont Natural Gas Company Inc Ticker Symbol: PNY CUSIP Record Date: 01/02/2014 Meeting Date: 03/06/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect: Everett, Holding, Shaw, Tarwater FOR ALL ISSUER FOR ALL WITH 2 Appoint Deloitte & Touche as ind reg public acctg firm for FY 2014 FOR ISSUER FOR WITH 3 Approve exec officer comp FOR ISSUER FOR WITH 4 Approve amendments to co's restated articles of incorp to reduce supermajority voting thresholds FOR ISSUER FOR WITH 5 Approve amendments to co's amended and restated bylaws to reduce supermajority voting thresholds FOR ISSUER FOR WITH 6 Approve amendments to co's restated articles of incorp eliminating classified structure of the BoD FOR ISSUER FOR WITH RLI Corp Ticker Symbol: RLI CUSIP Record Date: 03/03/2014 Meeting Date: 05/01/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Vote for election of nominees: Ahlmann, Allen, Angelina, Baily, Graham, Lenrow, Linke, McPheeters, Michael, Stone, Viets FOR ALL ISSUER FOR ALL WITH 2 Ratify appointment of KPMG LLP as ind. Reg. public acctg firm FOR ISSUER FOR WITH 3 Approve advisory resolution on exec compensation FOR ISSUER FOR WITH Radisys Corporation Ticker Symbol: RSYS CUSIP Record Date: 07/09/2013 Meeting Date: 09/04/2013 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Gibson, Bronson, De Pesquidoux, Melia, Nierenberg, Ransom, Steffes, Tobkin FOR ALL ISSUER FOR ALL WITH 2 Vote to approve compensation of named executive officers FOR ISSUER FOR WITH 3 Ratify appointment of KPMG LLC as company's independent registered public accounting firm FOR ISSUER FOR WITH 4 Approve amendment to 2007 stock plan FOR ISSUER FOR WITH 5 Approve amendment to 1996 employee stock purchase plan FOR ISSUER FOR WITH Scholastic Corp Ticker Symbol: SCHL CUSIP Record Date: 07/26/2013 Meeting Date: 09/18/2013 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect: Barge, Caponnetto, Davies FOR ALL ISSUER FOR ALL WITH South Jersey Industries Inc Ticker Symbol: SJI CUSIP Record Date: 02/24/2014 Meeting Date: 04/24/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Barpoulis FOR ISSUER FOR WITH 1b Elect Bracken FOR ISSUER FOR WITH 1c Elect Campbell FOR ISSUER FOR WITH 1d Elect Hartnett-Devlin FOR ISSUER FOR WITH 1e Elect Fortkiewicz FOR ISSUER FOR WITH 1f Elect Graham FOR ISSUER FOR WITH 1g Elect Higgins FOR ISSUER FOR WITH 1h Elect Holzer FOR ISSUER FOR WITH 1i Elect Petrowski FOR ISSUER FOR WITH 1j Elect Renna FOR ISSUER FOR WITH 1k Elect Sims FOR ISSUER FOR WITH 2 Vote on exec compensation FOR ISSUER FOR WITH 3 Ratify appt of Deloitte & Touche as accounting firm for 2014 FOR ISSUER FOR WITH 4 Approve amendment of restated certificate of incorporation to make provisions of section 13A:3-6.1 to 14A:3-6.9 FOR ISSUER FOR WITH Synnex Corp Ticker Symbol: SNX CUSIP 87162W100 Record Date: 02/10/2014 Meeting Date: 03/25/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect: Steffensen, Murai, Breidenbach, Lee, Miau, Polk, Quesnel, Wurster, Zitzner, FOR ALL ISSUER FOR ALL WITH 2 Approve exec comp FOR ISSUER FOR WITH 3 Approve 2014 employee stock purchase plan FOR ISSUER FOR WITH 4 Ratify appointment of KPMG LLP as ind reg public acct FOR ISSUER FOR WITH Synaptics Inc Ticker Symbol: SYNA CUSIP 87157D109 Record Date: 08/30/2013 Meeting Date: 10/22/2013 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect: Bergman, Knittel FOR ALL ISSUER FOR ALL WITH 2 Propose non-binding advisory vote on compensation of exec officers for FY 2013 FOR ISSUER FOR WITH 3 Amend 2010 incentive compensation plan FOR ISSUER FOR WITH 4 Ratify appt of KPMG LLP as ind auditor for FY ending 6/30/2014 FOR ISSUER FOR WITH Tech Data Corp Ticker Symbol: TECD CUSIP Record Date: 03/26/2014 Meeting Date: 06/04/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Amend articles of incorp to declassify board of directors FOR ISSUER FOR WITH 2A Elect Adair FOR ISSUER FOR WITH 2B Elect Harczak FOR ISSUER FOR WITH 2C Elect Sayer FOR ISSUER FOR WITH 2D Elect Dutkowsky FOR ISSUER FOR WITH 2E Elect Howells FOR ISSUER FOR WITH 2F Elect Tung FOR ISSUER FOR WITH 2G Elect Upton FOR ISSUER FOR WITH 3 Ratify appt of Ernst & Young as accounting firm for FY 2015 FOR ISSUER FOR WITH 4 Vote on exec compensation FOR ISSUER FOR WITH 5 Approve material terms of performance measures applicable to performance-based awards under 2009 equity incentive plan FOR ISSUER FOR WITH Unifirst Corporation Ticker Symbol: UNF CUSIP Record Date: 11/20/2013 Meeting Date: 01/14/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect: Croatti, Evans, Postek FOR ALL ISSUER FOR ALL WITH 2 Approve Unifirst Corp CEO cash incentive bonus plan FOR ISSUER FOR WITH 3 Ratify appt of Ernst & Young LLP as ind. Reg. public acctg firm for FY ending 8/30/2014 FOR ISSUER FOR WITH URS Corporation Ticker Symbol: URS CUSIP Record Date: 04/07/2014 Meeting Date: 05/29/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Director Creel FOR ISSUER FOR WITH 1b Elect Director Foret FOR ISSUER FOR WITH 1c Elect Director Frist FOR ISSUER FOR WITH 1d Elect Director Kennard FOR ISSUER FOR WITH 1e Elect Director Koffel FOR ISSUER FOR WITH 1f Elect Director McLevish FOR ISSUER FOR WITH 1g Elect Director Ralston FOR ISSUER FOR WITH 1h Elect Director Roach FOR ISSUER FOR WITH 1i Elect Director Schumann FOR ISSUER FOR WITH 1j Elect Director Siegel FOR ISSUER FOR WITH 1k Elect Director Stotlar FOR ISSUER FOR WITH 1l Elect Director Unruh FOR ISSUER FOR WITH 2 Ratify Pricewaterhousecoopers as accounting firm for FY 2014 FOR ISSUER FOR WITH 3 Vote on comp of named exec officers AGAINST ISSUER FOR AGAINST United Stationers Inc Ticker Symbol: USTR CUSIP Record Date: 03/24/2014 Meeting Date: 05/21/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Blackwell, Phipps FOR ALL ISSUER FOR ALL WITH 2 Ratify Ernst & Young as accounting firm for 2014 FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH Vishay Intertechnology Inc Ticker Symbol: VSH CUSIP Record Date: 03/28/2014 Meeting Date: 05/20/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Ludomirski, Rogers, Ruzic FOR ALL ISSUER FOR ALL WITH 2 Ratify appt of Ernst & Young as accounting firm for YE 12/31/2014 FOR ISSUER FOR WITH 3 Vote on exec compensation AGAINST ISSUER FOR AGAINST 4 Approve amended and restated 2007 incentive program FOR ISSUER FOR WITH Horsehead Holdings Ticker Symbol: ZINC CUSIP Record Date: 03/13/2014 Meeting Date: 05/06/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Vote for election of nominees: Shilling, Van Roden FOR ALL ISSUER FOR ALL WITH 2 Ratify appointment of Grant Thornton LLP as independent registered accounting firm FOR ISSUER FOR WITH 3 Advisory vote on executive compensation FOR ISSUER FOR WITH QRVLX Allegion PLC Ticker Symbol: ALLE CUSIP G0176J109 Record Date: 04/14/2014 Meeting Date: 06/11/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Chesser FOR ISSUER FOR WITH 1b Elect Cico FOR ISSUER FOR WITH 1c Elect Hachigian FOR ISSUER FOR WITH 1d Elect Petratis FOR ISSUER FOR WITH 1e Elect Schaffer FOR ISSUER FOR WITH 1f Elect Welch FOR ISSUER FOR WITH 2 Vote on exec compensation FOR ISSUER FOR WITH 3 Vote on frequency of advisory shareholder vote on exec comp 1YR ISSUER 1YR WITH 4 Approve appt of Pricewaterhousecoopers as auditors and authorize audit and finance committee to set remuneration FOR ISSUER FOR WITH Beam Inc Ticker Symbol: BEAM CUSIP Record Date: 02/18/2014 Meeting Date: 03/25/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Adopt agreement and plan of merger FOR ISSUER FOR WITH 2 Approve compensation payable to Beam's exec officers FOR ISSUER FOR WITH 3 Adjourn special meeting if necessary or appropriate FOR ISSUER FOR WITH Bristol-Myers Squibb Company Ticker Symbol: BMY CUSIP Record Date: 03/14/2014 Meeting Date: 05/06/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Andreotti FOR ISSUER FOR WITH 1b Elect Campbell FOR ISSUER FOR WITH 1c Elect Cornelius FOR ISSUER FOR WITH 1d Elect Glimcher FOR ISSUER FOR WITH 1e Elect Grobstein FOR ISSUER FOR WITH 1f Elect Lacy FOR ISSUER FOR WITH 1g Elect Lynch FOR ISSUER FOR WITH 1h Elect Paliwal FOR ISSUER FOR WITH 1i Elect Sato FOR ISSUER FOR WITH 1j Elect Storch FOR ISSUER FOR WITH 1k Elect West FOR ISSUER FOR WITH 2 Ratify appt of accounting firm FOR ISSUER FOR WITH 2 Vote on exec compensation FOR ISSUER FOR WITH 2 Simple majority vote FOR ISSUER FOR WITH Berkshire Hathaway Inc Ticker Symbol: BRK.A CUSIP Record Date: 03/05/2014 Meeting Date: 05/03/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect directors: Buffett, Munger, Buffett, Burke, Decker, Gates, Gottesman, Guyman, Keough, Murphy, Olson, Scott, Witmer FOR ALL ISSUER FOR ALL WITH 2 Approve compensation of company's named exec officers as described in 2014 proxy FOR ISSUER FOR WITH 3 Determine frequency with which shareholders of the company shall be entitled to have advisory vote on exec compensation 3YR ISSUER 3YR WITH 4 Proposal re: greenhouse gas and other air emissions AGAINST SHAREHOLDER AGAINST WITH 5 Proposal re: dividends AGAINST SHAREHOLDER AGAINST WITH Peabody Energy Corporation Ticker Symbol: BTU CUSIP Record Date: 03/14/2014 Meeting Date: 05/08/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Boyce, Coley, James, Karn, Lentz, Malone, Rusnack, Sutherlin, Turner, Van Trease, Washkowitz, Wilson FOR ALL ISSUER FOR ALL WITH 2 Ratify appointment of accounting firm FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH Clorox Co Ticker Symbol: CLX CUSIP Record Date: 09/30/2013 Meeting Date: 11/20/2013 Proposal # Proposal Vote Author MRV VsMgmt 1A Elect Director Boggan FOR ISSUER FOR WITH 1B Elect Director Carmona FOR ISSUER FOR WITH 1C Elect Director Friedman FOR ISSUER FOR WITH 1D Elect Director Harad FOR ISSUER FOR WITH 1E Elect Director Knauss FOR ISSUER FOR WITH 1F Elect Director Lee FOR ISSUER FOR WITH 1G Elect Director Matschullat FOR ISSUER FOR WITH 1H Elect Director Noddle FOR ISSUER FOR WITH 1I Elect Director Rebolledo FOR ISSUER FOR WITH 1J Elect Director Thomas-Graham FOR ISSUER FOR WITH 1K Elect Director Ticknor FOR ISSUER FOR WITH 2 Vote on exec compensation FOR ISSUER FOR WITH 3 Ratify independent registered public accounting firm FOR ISSUER FOR WITH Covidien PLC Ticker Symbol: COV CUSIP G2554F113 Record Date: 01/09/2014 Meeting Date: 03/19/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Almeida FOR ISSUER FOR WITH 1b Elect Amudson FOR ISSUER FOR WITH 1c Elect Arnold FOR ISSUER FOR WITH 1d Elect Brust FOR ISSUER FOR WITH 1e Elect Coughlin FOR ISSUER FOR WITH 1f Elect Hogan FOR ISSUER FOR WITH 1g Elect Madaus FOR ISSUER FOR WITH 1h Elect Reilley FOR ISSUER FOR WITH 1i Elect Rusckowski FOR ISSUER FOR WITH 1j Elect Zaccagnino FOR ISSUER FOR WITH 2 Approve appointment of auditors and authorize Audit Committee to set remuneration FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH 4 Authorize market purchases of company shares FOR ISSUER FOR WITH 5 Determine price range for reissue of shares held as treasury shares FOR ISSUER FOR WITH 6 Renew Directors' authority to issue shares FOR ISSUER FOR WITH 7 Renew Directors' authority to issue shares for cash without first offering them to existing shareholders FOR ISSUER FOR WITH Cisco Systems Inc Ticker Symbol: CSCO CUSIP 17275R102 Record Date: 09/20/2013 Meeting Date: 11/19/2013 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Director Bartz FOR ISSUER FOR WITH 1b Elect Director Benioff FOR ISSUER FOR WITH 1c Elect Director Brown FOR ISSUER FOR WITH 1d Elect Director Burns FOR ISSUER FOR WITH 1e Elect Director Capellas FOR ISSUER FOR WITH 1f Elect Director Chambers FOR ISSUER FOR WITH 1g Elect Director Halla FOR ISSUER FOR WITH 1h Elect Director Hennessy FOR ISSUER FOR WITH 1i Elect Director Johnson FOR ISSUER FOR WITH 1j Elect Director McGeary FOR ISSUER FOR WITH 1k Elect Director Sarin FOR ISSUER FOR WITH 1l Elect Director West FOR ISSUER FOR WITH 2 Approve amendment and restatement of 2005 Stock Incentive Plan FOR ISSUER FOR WITH 3 Approve exec compensation FOR ISSUER FOR WITH 4 Ratify Pricewaterhousecoopers as accounting firm for FY 2014 FOR ISSUER FOR WITH 5 Approve competition for giving public advice on voting items in proxy filing AGAINST SHAREHOLDER AGAINST WITH Dell Inc Ticker Symbol: Dell CUSIP 24702R101 Record Date: 05/13/2013 Meeting Date: 07/18/2013 Proposal # Proposal Vote Author MRV VsMgmt 1 Adopt agreement and plan of merger, dated as of 2/5/2013, among Denali Holding, Inc., Denali Intermediate Inc., Denali Acquiror inc. and Dell Inc AGAINST ISSUER FOR AGAINST 1 Adopt agreement and plan of merger, dated as of 2/5/2013, as amended 8/2/2013, by and among Denali Holding Inc, Denali Intermediate Inc, Denali Acquiror Inc and Dell Inc FOR ISSUER FOR WITH 1a Elect Carty FOR ISSUER FOR WITH 1b Elect Clark FOR ISSUER FOR WITH 1c Elect Conigliaro FOR ISSUER FOR WITH 1d Elect Dell FOR ISSUER FOR WITH 1e Elect Duberstein FOR ISSUER FOR WITH 1f Elect Kleisterlee FOR ISSUER FOR WITH 1g Elect Luft FOR ISSUER FOR WITH 1h Elect Mandl FOR ISSUER FOR WITH 1i Elect Narayen FOR ISSUER FOR WITH 1j Elect Perot FOR ISSUER FOR WITH 2 Approve on advisory basis compensation that may become payable to named executive officers of Dell Inc. in connection with the merger AGAINST ISSUER FOR AGAINST 2 Ratify selection of Pricewaterhousecoopers as auditor for FY 2014 FOR ISSUER FOR WITH 2 Approve compensation that may become payable to named exec officers of Dell Inc in connection with merger FOR ISSUER FOR WITH 3 Approve adjournment of special meeting to solicit additional proxies if there are insufficient votes to approve proposal FOR ISSUER FOR WITH 3 Approve adjournment of special meeting to solicit additional proxies if insufficient votes at time of special meeting to approve proposal to adopt merger agreement AGAINST ISSUER FOR AGAINST 3 Vote on exec compensation FOR ISSUER FOR WITH 4 Proposal re: shareholder action by written consent AGAINST SHAREHOLDER AGAINST WITH Danaher Corporation Ticker Symbol: DHR CUSIP Record Date: 03/07/2014 Meeting Date: 05/06/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Culp FOR ISSUER FOR WITH 1b Elect Ehrlich FOR ISSUER FOR WITH 1c Elect Filler FOR ISSUER FOR WITH 1d Elect List-Stoll FOR ISSUER FOR WITH 1e Elect Lohr FOR ISSUER FOR WITH 1f Elect M. Rales FOR ISSUER FOR WITH 1g Elect S. Rales FOR ISSUER FOR WITH 1h Elect Schwieters FOR ISSUER FOR WITH 1i Elect Spoon FOR ISSUER FOR WITH 1j Elect Zerhouni FOR ISSUER FOR WITH 2 Ratify appt of Ernst & Young as accounting firm FOR ISSUER FOR WITH 3 Vote on exec compensation AGAINST ISSUER FOR AGAINST 4 Proposal re: political expenditures policy report AGAINST SHAREHOLDER AGAINST WITH 5 Proposal re: independent chair of BoD AGAINST SHAREHOLDER AGAINST WITH Duke Energy Corp Ticker Symbol: DUK CUSIP 26441C105 Record Date: 03/03/2014 Meeting Date: 05/01/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Bernhardt, Browning, DeLoach, Dimicco, Forsgren, Good, Gray, Hance, Herron, Hyler, Kennard, McKee, Reinsch, Rhodes, Saladrigas FOR ALL ISSUER FOR ALL WITH 2 Ratify Deloitte & Touche LLP as accountant for 2014 FOR ISSUER FOR WITH 3 Vote on exec compensation AGAINST ISSUER FOR AGAINST 4 Approve amendment to amended and restated certificate of corporation authorizing shareholder action by less than unanimous written consent FOR ISSUER FOR WITH 5 Proposal re: shareholder right to call a special shareholder meeting AGAINST SHAREHOLDER AGAINST WITH 6 Proposal re: political contribution disclosure AGAINST SHAREHOLDER AGAINST WITH EMC Corporation Ticker Symbol: EMC CUSIP Record Date: 02/28/2014 Meeting Date: 04/30/2014 Proposal # Proposal Vote Author MRV VsMgmt 1A Elect Director Brown FOR ISSUER FOR WITH 1B Elect Director Cowen FOR ISSUER FOR WITH 1C Elect Director Deegan FOR ISSUER FOR WITH 1D Elect Director Distasio FOR ISSUER FOR WITH 1E Elect Director Egan FOR ISSUER FOR WITH 1F Elect Director Green FOR ISSUER FOR WITH 1G Elect Director Kelly FOR ISSUER FOR WITH 1H Elect Director Miscik FOR ISSUER FOR WITH 1I Elect Director Sagan FOR ISSUER FOR WITH 1J Elect Director Strohm FOR ISSUER FOR WITH 1K Elect Director Tucci FOR ISSUER FOR WITH 2 Ratify Pricewaterhousecoopers as auditors FOR ISSUER FOR WITH 3 Approve exec compensation FOR ISSUER FOR WITH 4 Act upon shareholder proposal relating to independent board chairman AGAINST SHAREHOLDER AGAINST WITH 5 Act upon shareholder proposal relating to political contributions AGAINST SHAREHOLDER AGAINST WITH Exelon Corporation Ticker Symbol: EXC CUSIP 30161N101 Record Date: 03/14/2014 Meeting Date: 05/06/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Anderson FOR ISSUER FOR WITH 1b Elect Berzin FOR ISSUER FOR WITH 1c Elect Canning FOR ISSUER FOR WITH 1d Elect Crane FOR ISSUER FOR WITH 1e Elect de Balmann FOR ISSUER FOR WITH 1f Elect DeBenedictis FOR ISSUER FOR WITH 1g Elect Diaz FOR ISSUER FOR WITH 1h Elect Gin FOR ISSUER FOR WITH 1i Elect Joskow FOR ISSUER FOR WITH 1j Elect Lawless FOR ISSUER FOR WITH 1k Elect Mies FOR ISSUER FOR WITH 1l Elect Richardson FOR ISSUER FOR WITH 1m Elect Rogers FOR ISSUER FOR WITH 1n Elect Shattuck FOR ISSUER FOR WITH 1o Elect Steinour FOR ISSUER FOR WITH 2 Ratify Pricewaterhousecoopers as accountant for 2014 FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH 4 Renew Senior Exec Annual Incentive Plan FOR ISSUER FOR WITH 5 Proposal to limit individual total compensation for each named exec officer to 100x annual median compensation paid to all employees AGAINST SHAREHOLDER AGAINST WITH Fortune Brands Home & Security Inc Ticker Symbol: FBHS CUSIP 34964C106 Record Date: 02/27/2014 Meeting Date: 04/28/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Mackay FOR ISSUER FOR WITH 1b Elect Thomas FOR ISSUER FOR WITH 1c Elect Wesley FOR ISSUER FOR WITH 2 Ratify appt of Pricewaterhousecoopers as accounting firm for 2014 FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH General Dynamics Corp Ticker Symbol: GD CUSIP Record Date: 03/06/2014 Meeting Date: 05/07/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Barra FOR ISSUER FOR WITH 1b Elect Chabraja FOR ISSUER FOR WITH 1c Elect Crown FOR ISSUER FOR WITH 1d Elect Fricks FOR ISSUER FOR WITH 1e Elect Kaminski FOR ISSUER FOR WITH 1f Elect Keane FOR ISSUER FOR WITH 1g Elect Lyles FOR ISSUER FOR WITH 1h Elect Mattis FOR ISSUER FOR WITH 1i Elect Novakovic FOR ISSUER FOR WITH 1j Elect Osborn FOR ISSUER FOR WITH 1k Elect Schumacher FOR ISSUER FOR WITH 1l Elect Walmsley FOR ISSUER FOR WITH 2 Select independent auditors FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH 4 Proposal re: independent board chairman AGAINST SHAREHOLDER AGAINST WITH 5 Proposal re: lobbying disclosure AGAINST SHAREHOLDER AGAINST WITH Glaxosmithkline Plc Ticker Symbol: GSK CUSIP 37733W105 Record Date: 03/17/2014 Meeting Date: 05/07/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Receive 2013 annual report FOR ISSUER FOR WITH 10 Re-elect Elsenhans as Director FOR ISSUER FOR WITH 11 Re-elect Lewent as Director FOR ISSUER FOR WITH 12 Re-elect Maughan as Director FOR ISSUER FOR WITH 13 Re-elect Podolsky as Director FOR ISSUER FOR WITH 14 Re-elect Slaoui as Director FOR ISSUER FOR WITH 15 Re-elect Swaan as Director FOR ISSUER FOR WITH 16 Re-elect Ulrich as Director FOR ISSUER FOR WITH 17 Re-elect Wijers as Director FOR ISSUER FOR WITH 18 Re-appoint auditors FOR ISSUER FOR WITH 19 Determine remuneration of auditors FOR ISSUER FOR WITH 2 Approve Annual Remuneration Report FOR ISSUER FOR WITH 20 Authorise company and subsidiaries to make donations to political organizations and incur political expenditure FOR ISSUER FOR WITH 21 Authorize allotment of shares FOR ISSUER FOR WITH 22 Disapply pre-emption rights in special resolution FOR ISSUER FOR WITH 23 Authorize company to purchase its own shares in special resolution FOR ISSUER FOR WITH 24 Authorize exemption from statement of name of senior statutory auditor FOR ISSUER FOR WITH 25 Authorize reduced notice of a general meeting other than an AGM in special resolution FOR ISSUER FOR WITH 3 Approve Remuneration Policy FOR ISSUER FOR WITH 4 Re-elect Gent as Director FOR ISSUER FOR WITH 5 Re-elect Witty as Director FOR ISSUER FOR WITH 6 Re-elect Anderson as Director FOR ISSUER FOR WITH 7 Re-elect Burns as Director FOR ISSUER FOR WITH 8 Re-elect Cartwright as Director FOR ISSUER FOR WITH 9 Re-elect Dingemans as Director FOR ISSUER FOR WITH International Business Machines Corporation Ticker Symbol: IBM CUSIP Record Date: 02/28/2014 Meeting Date: 04/29/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Belda FOR ISSUER FOR WITH 1b Elect Brody FOR ISSUER FOR WITH 1c Elect Chenault FOR ISSUER FOR WITH 1d Elect Eskew FOR ISSUER FOR WITH 1e Elect Farr FOR ISSUER FOR WITH 1f Elect Jackson FOR ISSUER FOR WITH 1g Elect Liveris FOR ISSUER FOR WITH 1h Elect McNerney FOR ISSUER FOR WITH 1i Elect Owens FOR ISSUER FOR WITH 1j Elect Rometty FOR ISSUER FOR WITH 1k Elect Spero FOR ISSUER FOR WITH 1l Elect Taurel FOR ISSUER FOR WITH 1m Elect Zambrano FOR ISSUER FOR WITH 2 Ratify appointment of accounting firm FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH 4 Approve long-term incentive performance terms for executives FOR ISSUER FOR WITH 5 Adopt IBM 2014 employees stock purchase plan FOR ISSUER FOR WITH 6 Proposal for disclosure of lobbying policies and practices AGAINST SHAREHOLDER AGAINST WITH 7 Proposal on right to act by written consent AGAINST SHAREHOLDER AGAINST WITH 8 Proposal to limit accelerated exec pay AGAINST SHAREHOLDER AGAINST WITH Intel Corp Ticker Symbol: INTC CUSIP Record Date: 03/24/2014 Meeting Date: 05/22/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Barshefsky FOR ISSUER FOR WITH 1b Elect Bryant FOR ISSUER FOR WITH 1c Elect Decker FOR ISSUER FOR WITH 1d Elect Donahoe FOR ISSUER FOR WITH 1e Elect Hundt FOR ISSUER FOR WITH 1f Elect Krzanich FOR ISSUER FOR WITH 1g Elect Plummer FOR ISSUER FOR WITH 1h Elect Pottruck FOR ISSUER FOR WITH 1i Elect Yeary FOR ISSUER FOR WITH 2 Ratify appt of Ernst & Young as accounting firm for current year FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH Ingersoll-Rand PLC Ticker Symbol: IR CUSIP G47791101 Record Date: 04/08/2014 Meeting Date: 06/05/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Berzin FOR ISSUER FOR WITH 1b Elect Bruton FOR ISSUER FOR WITH 1c Elect Cohon FOR ISSUER FOR WITH 1d Elect Forsee FOR ISSUER FOR WITH 1e Elect Hagenlocker FOR ISSUER FOR WITH 1f Elect Horner FOR ISSUER FOR WITH 1g Elect Lamach FOR ISSUER FOR WITH 1h Elect Martin FOR ISSUER FOR WITH 1i Elect Surma FOR ISSUER FOR WITH 1j Elect Swift FOR ISSUER FOR WITH 1k Elect White FOR ISSUER FOR WITH 2 Vote on exec compensation FOR ISSUER FOR WITH 3 Approve appointment of auditors and authorize Audit Committee of BoD to set remuneration FOR ISSUER FOR WITH 4 Renew Directors' authority to issue shares FOR ISSUER FOR WITH 5 Renew Directors' authority to issue shares for cash without first offering shares to existing shareholders FOR ISSUER FOR WITH 6 Determine price range for reissue of shares held as treasury shares FOR ISSUER FOR WITH Johnson & Johnson Ticker Symbol: JNJ CUSIP Record Date: 02/25/2014 Meeting Date: 04/24/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Coleman FOR ISSUER FOR WITH 1b Elect Cullen FOR ISSUER FOR WITH 1c Elect Davis FOR ISSUER FOR WITH 1d Elect Gorsky FOR ISSUER FOR WITH 1e Elect Lindquist FOR ISSUER FOR WITH 1f Elect McClellan FOR ISSUER FOR WITH 1g Elect Mulcahy FOR ISSUER FOR WITH 1h Elect Mullin FOR ISSUER FOR WITH 1i Elect Perez FOR ISSUER FOR WITH 1j Elect Prince FOR ISSUER FOR WITH 1k Elect Washington FOR ISSUER FOR WITH 1l Elect Williams FOR ISSUER FOR WITH 2 Vote on exec compensation FOR ISSUER FOR WITH 3 Ratify appt of accounting firm for 2014 FOR ISSUER FOR WITH 4 Proposal re: executives to retain significant stock AGAINST SHAREHOLDER AGAINST WITH JPMorgan Chase & Co Ticker Symbol: JPM CUSIP 46625H100 Record Date: 03/21/2014 Meeting Date: 05/20/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Director Bammann FOR ISSUER FOR WITH 1b Elect Director Bell FOR ISSUER FOR WITH 1c Elect Director Bowles FOR ISSUER FOR WITH 1d Elect Director Burke FOR ISSUER FOR WITH 1e Elect Director Crown FOR ISSUER FOR WITH 1f Elect Director Dimon FOR ISSUER FOR WITH 1g Elect Director Flynn FOR ISSUER FOR WITH 1h Elect Director Jackson FOR ISSUER FOR WITH 1i Elect Director Neal FOR ISSUER FOR WITH 1j Elect Director Raymond FOR ISSUER FOR WITH 1k Elect Director Weldon FOR ISSUER FOR WITH 2 Advisory resolution to approve executive compensation FOR ISSUER AGAINST AGAINST 3 Ratify independent registered public accounting firm FOR ISSUER FOR WITH 4 Require annual report on lobbying AGAINST SHAREHOLDER AGAINST WITH 5 Special shareowner meetings - reduce threshold to 15% rather than 20% and remove procedural provisions AGAINST SHAREHOLDER AGAINST WITH 6 Require cumulative voting for directors rather than one-share one-vote AGAINST SHAREHOLDER AGAINST WITH Kimberly-Clark Corporation Ticker Symbol: KMB CUSIP Record Date: 03/03/2014 Meeting Date: 05/01/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Alm FOR ISSUER FOR WITH 1b Elect Bergstrom FOR ISSUER FOR WITH 1c Elect Bru FOR ISSUER FOR WITH 1d Elect Decherd FOR ISSUER FOR WITH 1e Elect Falk FOR ISSUER FOR WITH 1f Elect Garcia FOR ISSUER FOR WITH 1g Elect Jemison FOR ISSUER FOR WITH 1h Elect Jenness FOR ISSUER FOR WITH 1i Elect Karch FOR ISSUER FOR WITH 1j Elect Read FOR ISSUER FOR WITH 1k Elect Rice FOR ISSUER FOR WITH 1l Elect Shapiro FOR ISSUER FOR WITH 2 Ratify auditors FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH 4 Proposal re: right to act by written consent AGAINST SHAREHOLDER AGAINST WITH Kraft Foods Group Inc Ticker Symbol: KRFT CUSIP 50076Q106 Record Date: 03/03/2014 Meeting Date: 05/06/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Election of directors: Cox, Hart, Henry, Lundgren FOR ALL ISSUER FOR ALL WITH 2 Advisory vote to approve exec compensation FOR ISSUER FOR WITH 3 Ratify selection of PricewaterhouseCoopers LLP as ind. Auditors for 2014 FOR ISSUER FOR WITH 4 Cessation of use of corp. funds for political purposes AGAINST SHAREHOLDER AGAINST WITH 5 Application of corp. values in political contributions AGAINST SHAREHOLDER AGAINST WITH 6 Non-recyclable brand packaging report AGAINST SHAREHOLDER AGAINST WITH 7 Sustainable forestry report AGAINST SHAREHOLDER AGAINST WITH 8 Proposal regarding cattle dehorning AGAINST SHAREHOLDER AGAINST WITH 9 Laudatory resolution supporting Kraft's animal welfare actions FOR SHAREHOLDER FOR WITH Leucadia National Corporation Ticker Symbol: LUK CUSIP Record Date: 03/20/2014 Meeting Date: 05/13/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Adamany FOR ISSUER FOR WITH 1b Elect Beyer FOR ISSUER FOR WITH 1c Elect Borges FOR ISSUER FOR WITH 1d Elect Campbell FOR ISSUER FOR WITH 1e Elect Friedman FOR ISSUER FOR WITH 1f Elect Handler FOR ISSUER FOR WITH 1g Elect Joyal FOR ISSUER FOR WITH 1h Elect Keil FOR ISSUER FOR WITH 1i Elect O'Kane FOR ISSUER FOR WITH 1j Elect Reese FOR ISSUER FOR WITH 1k Elect Steinberg FOR ISSUER FOR WITH 2 Vote on exec compensation FOR ISSUER FOR WITH 3 Ratify appt of Pricewaterhousecoopers as auditors for YE 12/31/2014 FOR ISSUER FOR WITH McDonald's Corp Ticker Symbol: MCD CUSIP Record Date: 03/24/2014 Meeting Date: 05/22/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Arnold FOR ISSUER FOR WITH 1b Elect Lenny FOR ISSUER FOR WITH 1c Elect Massey FOR ISSUER FOR WITH 1d Elect McMillan FOR ISSUER FOR WITH 1e Elect Penrose FOR ISSUER FOR WITH 1f Elect Rogers FOR ISSUER FOR WITH 1g Elect Stone FOR ISSUER FOR WITH 1h Elect White FOR ISSUER FOR WITH 2 Vote on exec compensation FOR ISSUER FOR WITH 3 Approve performance goals for awards under 2009 cash incentive plan FOR ISSUER FOR WITH 4 Vote to approve Ernst & Young as auditor for 2014 FOR ISSUER FOR WITH 5 Vote re: shareholder act by written consent AGAINST SHAREHOLDER AGAINST WITH Mondelez Intl Ticker Symbol: MDLZ CUSIP Record Date: 03/14/2014 Meeting Date: 05/21/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Bollenbach FOR ISSUER FOR WITH 1b Elect Booth FOR ISSUER FOR WITH 1c Elect Juliber FOR ISSUER FOR WITH 1d Elect Ketchum FOR ISSUER FOR WITH 1e Elect Mesquita FOR ISSUER FOR WITH 1f Elect Peltz FOR ISSUER FOR WITH 1g Elect Reynolds FOR ISSUER FOR WITH 1h Elect Rosenfield FOR ISSUER FOR WITH 1i Elect Siewert FOR ISSUER FOR WITH 1j Elect Simmons FOR ISSUER FOR WITH 1k Elect Tata FOR ISSUER FOR WITH 1l Elect van Boxmeer FOR ISSUER FOR WITH 2 Vote on exec compensation FOR ISSUER FOR WITH 3 Approve amended and restated 2005 Performance Incentive Plan FOR ISSUER FOR WITH 4 Ratify Pricewaterhousecoopers as accountants for FYE 12/31/2014 FOR ISSUER FOR WITH 5 Proposal re: report on packaging AGAINST SHAREHOLDER AGAINST WITH 3M Company Ticker Symbol: MMM CUSIP 88579Y101 Record Date: 03/14/2014 Meeting Date: 05/13/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Alvarado FOR ISSUER FOR WITH 1b Elect Brown FOR ISSUER FOR WITH 1c Elect Coffman FOR ISSUER FOR WITH 1d Elect Eskew FOR ISSUER FOR WITH 1e Elect Henkel FOR ISSUER FOR WITH 1f Elect Kent FOR ISSUER FOR WITH 1g Elect Liddy FOR ISSUER FOR WITH 1h Elect Thulin FOR ISSUER FOR WITH 1i Elect Ulrich FOR ISSUER FOR WITH 2 Ratify appt of Pricewaterhousecoopers as accounting firm FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH 4 Proposal on right to act by written consent AGAINST SHAREHOLDER AGAINST WITH Merck & Co Inc Ticker Symbol: MRK CUSIP 58933Y105 Record Date: 03/31/2014 Meeting Date: 05/27/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Director Brun FOR ISSUER FOR WITH 1b Elect Director Cech FOR ISSUER FOR WITH 1c Elect Director Frazier FOR ISSUER FOR WITH 1d Elect Director Glocer FOR ISSUER FOR WITH 1e Elect Director Harrison FOR ISSUER FOR WITH 1f Elect Director Kidder FOR ISSUER FOR WITH 1g Elect Director Lazarus FOR ISSUER FOR WITH 1h Elect Director Represas FOR ISSUER FOR WITH 1i Elect Director Russo FOR ISSUER FOR WITH 1j Elect Director Thompson FOR ISSUER FOR WITH 1k Elect Director Weeks FOR ISSUER FOR WITH 1l Elect Director Wendell FOR ISSUER FOR WITH 2 Approve exec compensation FOR ISSUER FOR WITH 3 Ratify public acctg firm for 2014 FOR ISSUER FOR WITH 4 Shareholder right to act by written consent AGAINST SHAREHOLDER AGAINST WITH 5 Special shareholder meetings AGAINST SHAREHOLDER AGAINST WITH Microsoft Corp Ticker Symbol: MSFT CUSIP Record Date: 09/13/2013 Meeting Date: 11/19/2013 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Ballmer FOR ISSUER FOR WITH 10 Approve material terms of performance criteria under Exec. Officer Incentive Plan FOR ISSUER FOR WITH 11 Vote on exec compensation FOR ISSUER FOR WITH 12 Ratify Deloitte & Touche LLP as ind. Auditor for FY 2014 FOR ISSUER FOR WITH 2 Elect Dublon FOR ISSUER FOR WITH 3 Elect Gates FOR ISSUER FOR WITH 4 Elect Klawe FOR ISSUER FOR WITH 5 Elect Luczo FOR ISSUER FOR WITH 6 Elect Marquardt FOR ISSUER FOR WITH 7 Elect Noski FOR ISSUER FOR WITH 8 Elect Panke FOR ISSUER FOR WITH 9 Elect Thompson FOR ISSUER FOR WITH Nokia Corporation Ticker Symbol: NOK CUSIP Record Date: 09/13/2013 Meeting Date: 11/19/2013 Proposal # Proposal Vote Author MRV VsMgmt 1 Proposal to confirm and approve sale of devices and services business FOR ISSUER FOR WITH Netapp Inc Ticker Symbol: NTAP CUSIP 64110D104 Record Date: 07/24/2013 Meeting Date: 09/13/2013 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Director Warmenhoven FOR ISSUER FOR WITH 1b Elect Director Moore FOR ISSUER FOR WITH 1c Elect Director Georgens FOR ISSUER FOR WITH 1d Elect Director Allen FOR ISSUER FOR WITH 1e Elect Director Earhart FOR ISSUER FOR WITH 1f Elect Director Held FOR ISSUER FOR WITH 1g Elect Director Nevens FOR ISSUER FOR WITH 1h Elect Director Shaheen FOR ISSUER FOR WITH 1i Elect Director Wall FOR ISSUER FOR WITH 1j Elect Director Wallace FOR ISSUER FOR WITH 1k Elect Director Braham FOR ISSUER FOR WITH 1l Elect Director Hill FOR ISSUER FOR WITH 2 Approve amendment and restatement of 1999 stock option plan: incr. share reserve by addtl 10MM shares common stock; remove certain limitations re: # of shares that may be granted in respect of certain equity awards; incr. # shares and performance units FOR ISSUER FOR WITH 3 Approve amendment to employee stock purchase plan: increase share reserve by 5MM shares of common stock FOR ISSUER FOR WITH 4 Vote to approve named Executive Officer compensation FOR ISSUER FOR WITH 5a Approve amendments to Article VI of certificate of incorporation to remove supermajority voting standards FOR ISSUER FOR WITH 5b Approve amendments to Article X of certificate of incorporation to remove supermajority voting standards FOR ISSUER FOR WITH 6 Consider proposal re: certain limits on acceleration of exec. Pay AGAINST SHAREHOLDER AGAINST WITH 7 Ratify appointment of Deloitte & Touche LLP as auditors for FY ending April 25, 2014 FOR ISSUER FOR WITH Oracle Corp Ticker Symbol: ORCL CUSIP 68389X105 Record Date: 09/03/2013 Meeting Date: 10/31/2013 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect: Berg, Bingham, Boskin, Catz, Chizen, Conrades, Ellison, Garcia-Molina, Henley, Hurd, Seligman FOR ALL ISSUER FOR ALL WITH 2 Approve exec comp AGAINST ISSUER FOR AGAINST 3 Amend long-term incentive plan FOR ISSUER FOR WITH 4 Ratify Ernst & Young LLP as ind reg public acct for FY 2014 FOR ISSUER FOR WITH 5 Establish board committee on human rights AGAINST SHAREHOLDER AGAINST WITH 6 Proposal re: independent board chairman AGAINST SHAREHOLDER AGAINST WITH 7 Proposal re: vote tabulation AGAINST SHAREHOLDER AGAINST WITH 8 Proposal re: multiple performance metrics AGAINST SHAREHOLDER AGAINST WITH 9 Proposal re: quantifiable performance metrics AGAINST SHAREHOLDER AGAINST WITH Procter & Gamble Co Ticker Symbol: P&G CUSIP Record Date: 08/09/2013 Meeting Date: 10/08/2013 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Director Braly FOR ISSUER FOR WITH 1b Elect Director Chenault FOR ISSUER FOR WITH 1c Elect Director Cook FOR ISSUER FOR WITH 1d Elect Director Desmond-Hellmann FOR ISSUER FOR WITH 1e Elect Director Lafley FOR ISSUER FOR WITH 1f Elect Director Lundgren FOR ISSUER FOR WITH 1g Elect Director McNerney FOR ISSUER FOR WITH 1h Elect Director Whitman FOR ISSUER FOR WITH 1i Elect Director Wilderotter FOR ISSUER FOR WITH 1j Elect Director Woertz FOR ISSUER FOR WITH 1k Elect Director Zedillo FOR ISSUER FOR WITH 2 Ratify appointment of accounting firm FOR ISSUER FOR WITH 3 Amend code of regulations to reduce certain supermajority voting requirements FOR ISSUER FOR WITH 4 Approve 2013 non-employee directors' stock plan FOR ISSUER FOR WITH 5 The Say on Pay Vote FOR ISSUER FOR WITH Pfizer Inc. Ticker Symbol: PFE CUSIP Record Date: 02/26/2014 Meeting Date: 04/24/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Ausiello FOR ISSUER FOR WITH 1b Elect Cornwell FOR ISSUER FOR WITH 1c Elect Fergusson FOR ISSUER FOR WITH 1d Elect Hobbs FOR ISSUER FOR WITH 1e Elect Horner FOR ISSUER FOR WITH 1f Elect Kilts FOR ISSUER FOR WITH 1g Elect Lorch FOR ISSUER FOR WITH 1h Elect Narayen FOR ISSUER FOR WITH 1i Elect Johnson FOR ISSUER FOR WITH 1j Elect Read FOR ISSUER FOR WITH 1k Elect Sanger FOR ISSUER FOR WITH 1l Elect Tessier-Lavigne FOR ISSUER FOR WITH 2 Ratify selection of KPMG as accounting firm for 2014 FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH 4 Approve 2014 stock plan FOR ISSUER FOR WITH 5 Proposal re: approval of political contributions policy AGAINST SHAREHOLDER AGAINST WITH 6 Proposal re: lobbying activities AGAINST SHAREHOLDER AGAINST WITH 7 Proposal re: action by written consent AGAINST SHAREHOLDER AGAINST WITH The Southern Company Ticker Symbol: SO CUSIP Record Date: 03/31/2014 Meeting Date: 05/28/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Director Baranco FOR ISSUER FOR WITH 1b Elect Director Boscia FOR ISSUER FOR WITH 1c Elect Director Clark FOR ISSUER FOR WITH 1d Elect Director Fanning FOR ISSUER FOR WITH 1e Elect Director Grain FOR ISSUER FOR WITH 1f Elect Director Hagen FOR ISSUER FOR WITH 1g Elect Director Hood FOR ISSUER FOR WITH 1h Elect Director Hudson FOR ISSUER FOR WITH 1i Elect Director James FOR ISSUER FOR WITH 1j Elect Director Klein FOR ISSUER FOR WITH 1k Elect Director Smith FOR ISSUER FOR WITH 1l Elect Director Specker FOR ISSUER FOR WITH 1m Elect Director Wood FOR ISSUER FOR WITH 2 Ratify Deloitte & Touche as accounting firm for 2014 FOR ISSUER FOR WITH 3 Approve exec comp FOR ISSUER FOR WITH 4 Proposal on independent board chair AGAINST SHAREHOLDER AGAINST WITH Staples, Inc. Ticker Symbol: SPLS CUSIP Record Date: 04/07/2014 Meeting Date: 06/02/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect director Anderson FOR ISSUER FOR WITH 1b Elect director Faust FOR ISSUER FOR WITH 1c Elect director King FOR ISSUER FOR WITH 1d Elect director Meyrowitz FOR ISSUER FOR WITH 1e Elect director Moriarty FOR ISSUER FOR WITH 1f Elect director Nakasone FOR ISSUER FOR WITH 1g Elect director Sargent FOR ISSUER FOR WITH 1h Elect director Sulentic FOR ISSUER FOR WITH 1i Elect director Vasquez FOR ISSUER FOR WITH 1j Elect director Vishwanath FOR ISSUER FOR WITH 1k Elect director Walsh FOR ISSUER FOR WITH 2 Approve 2014 stock incentive plan FOR ISSUER FOR WITH 3 Approve on advisory basis exec officer compensation FOR ISSUER FOR WITH 4 Ratify Ernst & Young as accounting firm for current FY FOR ISSUER FOR WITH 5 Proposal to have an independent Board chairman AGAINST SHAREHOLDER AGAINST WITH 6 Proposal to produce a human rights report AGAINST SHAREHOLDER AGAINST WITH State Street Corporation Ticker Symbol: STT CUSIP Record Date: 03/07/2014 Meeting Date: 05/14/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Almeida FOR ISSUER FOR WITH 1b Elect Burnes FOR ISSUER FOR WITH 1c Elect Coym FOR ISSUER FOR WITH 1d Elect de Saint-Aignan FOR ISSUER FOR WITH 1e Elect Fawcett FOR ISSUER FOR WITH 1f Elect Hill FOR ISSUER FOR WITH 1g Elect Hooley FOR ISSUER FOR WITH 1h Elect Kaplan FOR ISSUER FOR WITH 1i Elect Sergel FOR ISSUER FOR WITH 1j Elect Skates FOR ISSUER FOR WITH 1k Elect Summe FOR ISSUER FOR WITH 1l Elect Wilson FOR ISSUER FOR WITH 2 Vote on exec compensation AGAINST ISSUER FOR AGAINST 3 Ratify appt of Ernst & Youngas accounting firm for YE 12/31/2014 FOR ISSUER FOR WITH Symantec Corp Ticker Symbol: SYMC CUSIP Record Date: 08/23/2013 Meeting Date: 10/22/2013 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Bennett FOR ISSUER FOR WITH 1b Elect Brown FOR ISSUER FOR WITH 1c Elect Dangeard FOR ISSUER FOR WITH 1d Elect Laybourne FOR ISSUER FOR WITH 1e Elect Mahoney FOR ISSUER FOR WITH 1f Elect Miller FOR ISSUER FOR WITH 1g Elect Sands FOR ISSUER FOR WITH 1h Elect Schulman FOR ISSUER FOR WITH 1i Elect Unruh FOR ISSUER FOR WITH 1j Elect Vautrinot FOR ISSUER FOR WITH 2 Ratify appt of KPMG as accounting firm for 2014 FY FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH 4 Approve 2013 equity incentive plan FOR ISSUER FOR WITH 5 Approve amendment to 2008 employee stock purchase plan FOR ISSUER FOR WITH 6 Approve amended and restated exec incentive plan FOR ISSUER FOR WITH AT&T Inc Ticker Symbol: T CUSIP 00206R102 Record Date: 02/26/2014 Meeting Date: 04/25/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Stephenson FOR ISSUER FOR WITH 1b Elect Anderson FOR ISSUER FOR WITH 1c Elect Chico Pardo FOR ISSUER FOR WITH 1d Elect Ford FOR ISSUER FOR WITH 1e Elect Kelly FOR ISSUER FOR WITH 1f Elect Madonna FOR ISSUER FOR WITH 1g Elect McCallister FOR ISSUER FOR WITH 1h Elect McCoy FOR ISSUER FOR WITH 1i Elect Mooney FOR ISSUER FOR WITH 1j Elect Roche FOR ISSUER FOR WITH 1k Elect Rose FOR ISSUER FOR WITH 1l Elect Taylor FOR ISSUER FOR WITH 1m Elect Tyson FOR ISSUER FOR WITH 2 Appointment of auditors FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH 4 Approve severance policy FOR ISSUER FOR WITH 5 Policy re: Political report AGAINST SHAREHOLDER AGAINST WITH 6 Policy re: Lobbying report AGAINST SHAREHOLDER AGAINST WITH 7 Policy re: Written consent AGAINST SHAREHOLDER AGAINST WITH Thomson Reuters Corp Ticker Symbol: TRI CUSIP Record Date: 03/31/2014 Meeting Date: 05/20/2014 Proposal # Proposal Vote Author MRV VsMgmt Elect Thomson FOR ISSUER FOR WITH Elect Smith FOR ISSUER FOR WITH Elect Bair FOR ISSUER FOR WITH Elect Banga FOR ISSUER FOR WITH Elect Binet FOR ISSUER FOR WITH Elect Cirillo FOR ISSUER FOR WITH Elect Daniels FOR ISSUER FOR WITH Elect Denning FOR ISSUER FOR WITH Elect Jenkins FOR ISSUER FOR WITH Elect Olisa, Obe FOR ISSUER FOR WITH Elect Opperman FOR ISSUER FOR WITH Elect Thomson FOR ISSUER FOR WITH Elect Schimmelmann FOR ISSUER FOR WITH 2 Appoint Pricewaterhousecoopers as auditor and authorize directors to fix remuneration FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH T. Rowe Price Group Inc Ticker Symbol: TROW CUSIP 74144T108 Record Date: 02/21/2014 Meeting Date: 04/24/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Bartlett FOR ISSUER FOR WITH 1b Elect Bernard FOR ISSUER FOR WITH 1c Elect Bush FOR ISSUER FOR WITH 1d Elect Hebb FOR ISSUER FOR WITH 1e Elect Hrabowski FOR ISSUER FOR WITH 1f Elect Kennedy FOR ISSUER FOR WITH 1g Elect Maclellan FOR ISSUER FOR WITH 1h Elect Rogers FOR ISSUER FOR WITH 1i Elect Snowe FOR ISSUER FOR WITH 1j Elect Sommer FOR ISSUER FOR WITH 1k Elect Taylor FOR ISSUER FOR WITH 1l Elect Whittemore FOR ISSUER FOR WITH 2 Vote on exec compensation FOR ISSUER FOR WITH 3 Ratify appt of KPMG as accounting firm for 2014 FOR ISSUER FOR WITH Tyco International LTD Ticker Symbol: TYC CUSIP H89128104 Record Date: 01/06/2014 Meeting Date: 03/05/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Approve annual report, financial statements, and consolidated financial statements for FYE 9/27/2013 FOR ISSUER FOR WITH 10 Vote on exec compensation FOR ISSUER FOR WITH 2 Discharge Bod from liability for FYE 9/27/2013 FOR ISSUER FOR WITH 3a Elect Breen FOR ISSUER FOR WITH 3b Elect Bulls FOR ISSUER FOR WITH 3c Elect Daniels FOR ISSUER FOR WITH 3d Elect Drendel FOR ISSUER FOR WITH 3e Elect Duperreault FOR ISSUER FOR WITH 3f Elect Gupta FOR ISSUER FOR WITH 3g Elect Oliver FOR ISSUER FOR WITH 3h Elect O'Neill FOR ISSUER FOR WITH 3i Elect Tinggren FOR ISSUER FOR WITH 3j Elect Wijnberg FOR ISSUER FOR WITH 3k Elect Yost FOR ISSUER FOR WITH 4 Elect Breen as chair of BoD FOR ISSUER FOR WITH 5a Elect to Compensation and HR Committee Gupta FOR ISSUER FOR WITH 5b Elect to Compensation and HR Committee Wijnberg FOR ISSUER FOR WITH 5c Elect to Compensation and HR Committee Yost FOR ISSUER FOR WITH 6a Elect Deloitte AG as statutory auditors until next annual general meeting FOR ISSUER FOR WITH 6b Ratify appt of Deloitte & Touche as accounting firm for purposes of US securities law reporting for YE 9/26/2014 FOR ISSUER FOR WITH 6c Elect Pricewaterhousecoopers AG as special auditors until next annual general meeting FOR ISSUER FOR WITH 7 Eelct Bratschi, Wiederkehr & Buob as independent proxy FOR ISSUER FOR WITH 8 Approve allocation of FY 2013 results FOR ISSUER FOR WITH 9 Approve payment of ordinary cash dividend in amt up to $0.72/share out of capital contribution reserve in statutory accts FOR ISSUER FOR WITH United Technologies Corporation Ticker Symbol: UTX CUSIP Record Date: 03/03/2014 Meeting Date: 04/28/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Chenevert FOR ISSUER FOR WITH 1b Elect Faraci FOR ISSUER FOR WITH 1c Elect Garnier FOR ISSUER FOR WITH 1d Elect Gorelick FOR ISSUER FOR WITH 1e Elect Kangas FOR ISSUER FOR WITH 1f Elect Kullman FOR ISSUER FOR WITH 1g Elect Larsen FOR ISSUER FOR WITH 1h Elect McGraw FOR ISSUER FOR WITH 1i Elect Myers FOR ISSUER FOR WITH 1j Elect Swygert FOR ISSUER FOR WITH 1k Elect Villeneuve FOR ISSUER FOR WITH 1l Elect Whitman FOR ISSUER FOR WITH 2 Appoint Pricewaterhousecoopers as auditor for 2014 FOR ISSUER FOR WITH 3 Approve amendment and reinstatement of 2005 long-term incentive plan FOR ISSUER FOR WITH 4 Vote on exec compensation FOR ISSUER FOR WITH VF Corporation Ticker Symbol: VFC CUSIP Record Date: 03/03/2014 Meeting Date: 04/22/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Carucci, Chugg, de Bedout, Fairbairn, Fellows, Otis, Shattock, Wiseman FOR ALL ISSUER FOR ALL WITH 2 Vote on exec compensation FOR ISSUER FOR WITH 3 Ratify Pricewaterhousecoopers as accounting firm for FY 2014 FOR ISSUER FOR WITH Verizon Communications Inc Ticker Symbol: VZ CUSIP 92343V104 Record Date: 12/09/2013 Meeting Date: 01/28/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Approve issuance of up to appx 1.28bil shares of VZ common stock to Vodafone ordinary shareholders in connection with VZ's acquisition of Vodafone's indirect 45% interest in VZ FOR ISSUER FOR WITH 10 Proxy voting authority AGAINST SHAREHOLDER AGAINST WITH 1a Elect Archambeau FOR ISSUER FOR WITH 1b Elect Carrion FOR ISSUER FOR WITH 1c Elect Healy FOR ISSUER FOR WITH 1d Elect Keeth FOR ISSUER FOR WITH 1e Elect Lane FOR ISSUER FOR WITH 1f Elect McAdam FOR ISSUER FOR WITH 1g Elect Nicolaisen FOR ISSUER FOR WITH 1h Elect Otis FOR ISSUER FOR WITH 1i Elect Slater FOR ISSUER FOR WITH 1j Elect Tesija FOR ISSUER FOR WITH 1k Elect Wasson FOR ISSUER FOR WITH 2 Approve amendment to Article 4A of restated cert of incorp to increase VZ's authorized shares of common stock by 2bil shares to an aggregate of 6.25 bil auth shares of common stock FOR ISSUER FOR WITH 2 Ratify appointment of accounting firm FOR ISSUER FOR WITH 3 Approve adjournment of special meeting to solicit addtl votes and proxies if insufficient votes at time of mtg FOR ISSUER FOR WITH 3 Vote on exec compensation AGAINST ISSUER FOR AGAINST 4 Proposal on proxy access FOR ISSUER FOR WITH 5 Network Neutrality AGAINST SHAREHOLDER AGAINST WITH 6 Lobbying activities AGAINST SHAREHOLDER AGAINST WITH 7 Severance approval policy AGAINST SHAREHOLDER AGAINST WITH 8 Shareholder right to call a special meeting AGAINST SHAREHOLDER AGAINST WITH 9 Shareholder right to act by written consent AGAINST SHAREHOLDER AGAINST WITH Waste Management Inc Ticker Symbol: WM CUSIP 94106L109 Record Date: 03/17/2014 Meeting Date: 05/13/2014 Proposal # Proposal Vote Author MRV VsMgmt 1a Elect Anderson FOR ISSUER FOR WITH 1b Elect Clark FOR ISSUER FOR WITH 1c Elect Gross FOR ISSUER FOR WITH 1d Elect Holt FOR ISSUER FOR WITH 1e Elect Pope FOR ISSUER FOR WITH 1f Elect Reum FOR ISSUER FOR WITH 1g Elect Steiner FOR ISSUER FOR WITH 1h Elect Weidemeyer FOR ISSUER FOR WITH 2 Ratify appt of Ernst & Young as accounting firm for 2014 FOR ISSUER FOR WITH 3 Vote on exec compensation FOR ISSUER FOR WITH 4 Approve 2014 stock incentive plan FOR ISSUER FOR WITH 5 Proposal re: disclosure of political contributions AGAINST SHAREHOLDER AGAINST WITH Exxon Mobil Corporation Ticker Symbol: XOM CUSIP 30231G102 Record Date: 04/04/2014 Meeting Date: 05/28/2014 Proposal # Proposal Vote Author MRV VsMgmt 1 Elect Directors Boskin, Brabeck-Letmathe, Burns, Faulkner, Fishman, Fore, Frazier, George, Palmisano, Reinemund, Tillerson, Weldon FOR ALL ISSUER FOR ALL WITH 2 Ratify independent auditors FOR ISSUER FOR WITH 3 Approve exec compensation AGAINST ISSUER FOR AGAINST 4 Majority vote for directors AGAINST SHAREHOLDER AGAINST WITH 5 Limit directorships AGAINST SHAREHOLDER AGAINST WITH 6 Amendment of EEO policy AGAINST SHAREHOLDER AGAINST WITH 7 Report on lobbying AGAINST SHAREHOLDER AGAINST WITH 8 Greenhouse gas emissions goals AGAINST SHAREHOLDER AGAINST WITH SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Bragg Capital Trust By (Signature and Title), Steven Scruggs, President /s/ Steven Scruggs By (Signature and Title), Benton Bragg, Treasurer /s/ Benton Bragg Date August 22, 2014
